CLECO POWER EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) SEPTEMBER 30, 2007 Earnings from continuing operations $ 34,198 $ 65,146 $ 77,498 Income taxes 10,871 20,517 27,289 Earnings from continuing operations before income taxes $ 45,069 $ 85,663 $ 104,787 Fixed charges: Interest, long-term debt $ 8,051 $ 24,583 $ 32,699 Interest, other (including interest on short-term debt) 3,259 9,758 12,634 Amortization of debt expense, premium, net 347 1,044 1,380 Portion of rentals representative of an interest factor 138 421 565 Total fixed charges $ 11,795 $ 35,806 $ 47,278 Earnings from continuing operations before income taxes $ 45,069 $ 85,663 $ 104,787 Plus:total fixed charges from above 11,795 35,806 47,278 Earnings from continuing operations before income taxes and fixed charges $ 56,864 $ 121,469 $ 152,065 Ratio of earnings to fixed charges 4.82 x 3.39 x 3.22 x
